Citation Nr: 1616445	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and obstructive sleep apnea.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of May 2011.  In January 2016, the Veteran and his wife testified at a Board Videoconference hearing held before the undersigned Veterans Law Judge.  

With respect to the claim for service connection for a respiratory disability, although claimed as COPD, from the beginning, the Veteran's reported symptoms have focused on difficulty breathing.  Where, as in this case, a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The symptom identified by the Veteran consists of breathing problems, and treatment records show a current diagnosis of obstructive sleep apnea; therefore, that condition is also considered to be part of the appeal. 

The issue(s) of service connection for a respiratory disability and a thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that tinnitus was caused by the cumulative effects of noise exposure and acoustic trauma occurring during active military service.

2.  Evidence received since the March 2001 RO decision denying service connection for a low back disability relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the purpose of issues decided in this decision, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2014). 

Service Connection for Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to now include tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (for tinnitus, a Veteran is competent to present evidence of continuity of symptomatology).  

Concerning the first element, the Veteran states that he has tinnitus, which he is competent to report.  In addition, the VA examiner in December 2010 indicated a diagnosis of tinnitus.  Therefore, the first element, existence of present disability, is satisfied.  

Turning to the second element, service treatment records do not show tinnitus during service.  However, the in-service injury claimed is excessive noise exposure.  The Veteran's occupational specialties listed on his DD Form 214 include nearly 16 years as 14S, Avenger Crewmember, also noted more generally as a Missile Defense Crewmember.  He also spent more than 4 years as a 13B Cannon Crewmember.  The Duty MOS Noise Exposure Listing, a compilation of Department of Defense-verified lists of military occupational specialties (MOSs) and the corresponding probability of hazardous noise exposure, estimates that noise exposure is "highly probable" within the Veteran's occupational specialties.  In addition, the Veteran presented credible testimony at his Board hearing concerning his noise exposure during service.  Therefore, the second element, in-service injury, is satisfied by credible evidence of acoustic trauma due to significant noise exposure in service.  


With respect to the final element, a nexus to service, on a VA examination in December 2010, the Veteran reported the onset of tinnitus as in military training exercises, but did not associate it with any specific event.  The examiner noted that the record, including service treatment records, was devoid of complaint of tinnitus.  The examiner said that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related event.  The examiner concluded that it was less likely as not that the Veteran's tinnitus was due to noise exposure during military service.  

Particularly given the Veteran's credible history of tinnitus since service, as well as his hearing testimony describing the excessive noise from the in-service artillery and missiles for which he was crewmember, the opinion does not contain a persuasive rationale.  

Furthermore, the negative nexus opinion is simply inadequate to support a denial, particularly given Court decisions such as Charles and Fountain, as well as the Veteran's credible testimony of continuity of symptomatology.  See Walker, supra.  In sum, the Board concludes that taken as a whole, the evidence is about evenly balanced as to whether currently shown tinnitus is related to the acknowledged significant in-service noise exposure.  Therefore, it is not necessary to further delay a decision in this case by obtaining yet another opinion regarding this admittedly subjective condition when, with the resolution of all reasonable doubt in the Veteran's favor, service connection for tinnitus may be granted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

New and Material Evidence

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim, notwithstanding any action by the RO to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision, on any basis, must be considered.  Evans.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection for a low back disability was denied by the RO in March 2001.  The Veteran did not appeal the RO decision or indicate any disagreement with it.  Also, no evidence was received within the appeal period, which would potentially affect finality of the rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  In this regard, a service treatment record received in April 2001 did not refer to the low back.  The March 2001 rating decision is therefore final.  

Evidence of record at the time of the March 2001 decision included service treatment records, which did not show treatment for back complaints or abnormal findings.  However, on his retirement examination in June 2000, he reported a history of recurring/intermittent low back pain, and said he had injured his back in Saudi Arabia after falling backwards into a bunker at age 28.  No pertinent findings were reported.  On a VA examination in October 2000, while the Veteran was still on active duty, he reported episodes of back pain and stiffness.  Examination was normal.  X-rays of the lumbosacral spine were normal, although the upper lumbar levels were obscured.  Based on this evidence, the RO denied the claim in part because no chronic low back condition was found.  

Evidence received since the March 2001 decision includes a report of an X-ray of the lumbar spine conducted by a private radiologist in December 2000, while the Veteran was still on active duty, which showed straightening of the lordotic curve, most likely representing muscle spasm, and fracture of the left T12 transverse process.  In addition, a magnetic resonance imaging (MRI) scan of the lumbosacral spine obtained in February 2016 disclosed disc disease at the levels of L3/4, L4/5, and L5/S1.  A. Lim, M.D., wrote, in February 2016, that the abnormal findings of the lumbar MRI and the T12 spinal fracture were most likely military service related.  She noted that the Veteran reported that his back problems started after he fell into a bunker in 1990.  

Since the evidence previously of record did not confirm the presence of a chronic back disability, abnormality in service, or a medical nexus, this new evidence is material to the Veteran's claim.  Accordingly, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156.  


ORDER

Service connection for tinnitus is granted.

The application to reopen a claim for service connection for a low back disability is granted; to that extent, the appeal is allowed.  


REMAND

As noted above, the issue of service connection for a low back disability has been reopened by the submission of new and material evidence.  An opinion is needed as to whether the Veteran's low back disability was of service onset.  Recent treatment records were submitted by the Veteran after the hearing.  

The Veteran also contends that he currently has a respiratory disorder, and service treatment records show that the Veteran complained of shortness of breath on several occasions, often accompanied by chest pain.  A chest X-ray obtained for his retirement physical was consistent with old granulomatous disease, and he was found to have a positive PPD.  Although active tuberculosis was never diagnosed, he underwent a course of INH.  

The Veteran testified that he has continued to suffer from episodes of shortness of breath and chest pain since service.  He indicated he was diagnosed with COPD at the time of discharge.  After his discharge, he was prescribed an inhaler, but it irritated his throat so he stopped using it.  On a VA examination in August 2010, pulmonary examination was normal, as were pulmonary function tests.  Chest X-ray revealed only a small calcified granuloma.  The examiner concluded that it was at least as likely as not that the diagnosis of COPD was not accurate, and the record does not show that a diagnosis of COPD has ever been confirmed.  

However, in March 2016, the Veteran was evaluated at Southwest Pulmonary and Sleep Disorders.  His pulmonary function tests showed poor FVC maneuver pre-bronchodilator, but normal expiratory flows after bronchodilator.  He continued to have dyspnea intermittently, averaging once a week, and an inhaler was recommended.  He also had at least mild obstructive sleep apnea.  He reported that he had dyspnea intermittently during activities, beginning when he was 23 years old.  

Although a diagnosis of chronic obstructive pulmonary disease has never been confirmed, the Veteran still has intermittent dyspnea, and has been prescribed an inhaler.  His pulmonary function tests were apparently not entirely normal, although the significance of the abnormality is beyond the Board's competence.  In addition, he has been diagnosed as having obstructive sleep apnea.  Therefore, the Board finds that the Veteran should be afforded a VA examination, to determine the diagnoses of any chronic respiratory conditions present, and to determine if any such disabilities are related to service, in particular, to the several episodes of shortness of breath shown in service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo spine and respiratory VA examinations by appropriate physician(s).  For each examination, the electronic claims file must be available to the examiner in conjunction with the examination.  The opinion must include a rationale for all conclusions reached, and must reflect that consideration has been given to the Veteran's lay history of his symptomatology.  The following examination should be performed:

a.  Spine Examination:  The examiner should provide a diagnosis for all thoracolumbar disabilities found to be present during the examination, or during the pendency of the claim (i.e., from July 2010 to the present).  The examiner should specifically note whether there are any current residuals of a fracture of T12 shown on X-rays in December 2000.  Then, an opinion should be prepared, which addresses whether it is at least as likely as not that a current low back disability had its onset during service, including as a result of a fall over a bunker noted in the service treatment records.  The report should reflect that the service separation examination history, as well as the private X-rays obtained in December 2000, while the Veteran was on active duty, have been considered.  The February 2016 statement from Dr. Lim should also be discussed and reconciled, if need be.

b.  Respiratory Examination:  The examiner should provide a diagnosis for all respiratory disabilities found to be present during the examination, or during the pendency of the claim (i.e., from July 2010 to the present), to include obstructive sleep apnea.  In determining the current disability status, the significance of the March 2016 pulmonary function tests should be explained, as well as the physician's recommendation for an inhaler, noted by the Veteran at his hearing to have been prescribed many years ago as well.  The matter of whether the Veteran has an intermittent or episodic respiratory condition, such as asthma, should be explored.  Unless the March 2016 pulmonary function test report is deemed adequate for the purpose of current diagnosis, pulmonary function tests should be undertaken in conjunction with the examination.  

Once all respiratory diagnoses for the pendency of the claim have been established, the examiner should provide an opinion as to whether it is at least as likely as not that any such respiratory condition, including obstructive sleep apnea, had its onset during the Veteran's 20 years of active duty.  The opinion should reflect consideration of the in-service episodes of dyspnea, as well as the granulomatous disease shown on X-ray in service, in determining whether any current disability is related to the in-service symptoms or findings.  As noted above, the Veteran's lay history must be considered as well.  

2.  After ensuring that the examination reports are adequate, review the claim for service connection for a respiratory disability, to include COPD and obstructive sleep apnea, and the reopened claim for service connection for a low back disability on the merits.  If any decision remains adverse to the Veteran, furnish him and his representative with a supplemental statement of the case, and give them an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


